UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1741


MARY J. STEPHENS-FRAZIER,

                  Plaintiff – Appellant,

             v.

NATIONAL INSTITUTE OF HEALTH,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-00435-JFM)


Submitted:    September 3, 2009             Decided:   October 5, 2009


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sherrie T. Howell, Baltimore, Maryland, for Appellant.    Rod J.
Rosenstein,  United  States  Attorney,  Melanie   L.   Glickson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dr.   Mary     J.    Stephens-Frazier             appeals   the   district

court’s order granting Defendant’s motion to dismiss or, in the

alternative, for summary judgment on her race discrimination,

hostile work environment harassment and retaliation claims, in

violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and state law

claim for intentional infliction of emotional distress, and its

order     denying      her      Fed.      R.       Civ.    P.     59(e)    motion      for

reconsideration.           We     have    reviewed        the    record   and   find    no

reversible error.          Accordingly, we affirm the district court’s

orders.     See Stephens-Frazier v. National Inst. of Health, No.

1:07-cv-00435-JFM (D. Md. filed May 19, 2008, entered May 20,

2008; May 30, 2008).            We dispense with oral argument because the

facts   and    legal   contentions         are      adequately      presented    in    the

materials     before    the       court   and       argument      would   not   aid    the

decisional process.

                                                                                AFFIRMED




                                               2